Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 09/29/2022 before the mailing date of the current action on the merits. The submission thereof is in compliance with the provisions of 37 CFR 1.97. Please note that foreign language documents have only been considered to the extent that an English language abstract, translation of statement of relevance has been provided to the examiner. Thus, only they are considered to the extent those have been provided.  Accordingly, the information disclosure statement has been considered by the examiner, and signed and initialed copy thereof is enclosed herewith. 



Withdrawn objection/ rejections:
Applicant's amendments and arguments filed 09/29/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 
The following rejection and/or objection are either reiterated or newly applied.  They constitute the complete set of rejection and/or objection presently being applied to the instant application.

Claim Objection
Claim 1 is objected to a minor informality.  
Claim 1 recites the limitation of “an amount the drying agent …” in the last line would be better to write as “an amount of the drying agent …”  Appropriate correction is requested.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3, 11, 12, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 3, 11, 12 depending from base claim 1 and each of claims 14-15 depending from base claim 8 lack sufficient antecedent basis because each of base claims 1 and 8 does not recite microcrystalline cellulose and colloidal silica therein. Appropriate correction is requested. 

Claim Rejections - 35 USC §103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-6, 8 and 10-15 are rejected under 35 USC 103 as being obvious over Fukushima et al. (US2012/0232103A1, IDS of 11/22/2021) in view of Nakamura et al. (US2017/0233344A1); Almarsson et al. (US2007/0059356A1) and further in view of Catron et al. (US2010/0297194A1). 

Applicant claim including the below claim 1 filed on 09/29/2022:

    PNG
    media_image1.png
    266
    787
    media_image1.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
Fukushima discloses antimetabolic anticancer agent having an excellent balance between antitumor effect and toxicity and as an active ingredient, 5-fluorourasil derivative of the below formula (I) or a salt thereof (abstract) and method of treating a cancer (claim 10 of prior art) with use of the 5-fluorouracil derivative or salt thereof (I) as an antitumor agent (claim 11 of prior art): 

    PNG
    media_image2.png
    385
    1015
    media_image2.png
    Greyscale
The said Formula (I) compound includes 3-{3-[4-(2,6-dipropionyloxyisonicotinoyloxy)-5-chloro-2-pyridyloxycarbonyl]benzoyl}-1-ethoxymethyl-5-fluorouracil which reads on the claimed DFP-11207 (Example 12); this prior art further suggests a capsule preparation comprising DFP-11207, talc, calcium stearate, colloidal silica as lubricant, microcrystalline cellulose, HPMC, HPC as binders, carbonate, phosphate, citrate as the buffers, ([0080]-[0081]) wherein the colloidal silica and microcrystalline cellulose read on the claimed hygroscopic agent, and talc, calcium stearate and carbonate, phosphate may read on the claimed drying agent; and the compound (I) is administered in an amount of about 0.001 to 100mg/kg per day per kg of body weight of mammal such as a human ([0079]) in which 100mg/kg of the prior art touches claimed 100mg (instant clams 1 and 8 (in part), 2 and 4).
	However, Fukushima does not expressly teach the feature of “the capsule preparation is provided in a container together with a drying agent that is separate from the capsule preparation” of instant claims 1 and 8. The deficiency is cured by Nakamura. 
Nakamura discloses high-purity quinoline derivative and method for manufacturing same (title); and a composition comprising the derivatives and additives is provided in the form of oral solid formulations such as capsule, tablet, granules, etc. ([0130]); the packaging for the oral solid formulation is a glass or plastic bottle or jar and when the oral solid formulation is accommodating in a bottle, a drying agent such as silica gel can be encapsulated with the formulation ([0133]) in which silica gel in a bottle and encapsulated with the formulation reads on the claimed feature (instant claims 1 and 8). 
However, Fukushima/Nakamura does not expressly teach amounts (%) of DFP-11207, microcrystalline cellulose and colloidal silicon dioxide of instant claims 1, 3, 8 and 10-15. The deficiencies are cured by Almarsson. 
Almarsson teaches  a co-crystal pharmaceutical composition comprising 5-fluorouracil in an amount of about 10 to 50% ([0271]) which overlaps the instant range of 25-65%, 25% or 62.5%, , lubricant such as colloidal silica in an amount of 0.1 to about 10% ([0260]) which overlaps the instant range of 2-5%, 2%, 2-5g or 3g, and carrier or diluents such as microcrystalline cellulose in an amount of about 20 to 80% ([0250]) which overlaps the instant range of 35-75%, 35.5% or 73% (instant claims 1, 3, 8 and 10-15). 
However, Fukushima/Nakamura does not expressly teach capsule shell of HPMC of instant claim 5 and capsule size of 2 to 00 of instant claim 6. The deficiencies are cured by Catron. 
Catron teaches a capsule formulation for oral administration of apoptosis promoter comprising ABT-263, 5-fluorouracil ([0409], [0428], [0456]) wherein the capsule shell is made of gelatin or HPMC ([0395]) (instant claim 5) and capsule size 0 to 00 ([0253]) which is within the claimed capsule range of 2 to 00 (instant claim 6). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Fukushima is that Fukushima does not expressly teach the capsule preparation is provided in a container together with a drying agent that is separated from the capsule preparation of instant claims 1 and 8. The deficiency is cured by Nakamura. 
2. The difference between the instant application and Fukushima/Nakamura is that Fukushima does not expressly teach the exact ranges of DFP-11207, microcrystalline cellulose and colloidal silicon dioxide of instant claims 1, 3, 8 and 10-15. The deficiencies are cured by Almarsson. 
3. The difference between the instant application and Fukushima is that Fukushima does not expressly teach capsule shell of HPMC of instant claim 5 and capsule size of 2 to 00 of instant claim 6. The deficiencies are cured by Catron. 


Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a relevant research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from medicine, pharmacy, physiology and chemistry— without being told to do so.
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(1)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07). In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(11)).
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to modify the capsules of Fukushima with separate drying agent of Nakamura in order to remove or reduce moisture of capsule composition containing an active ingredient and thus give storage stability of oral solid formulation.  
2. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to optimize or adjust the prior art ranges with the claimed ranges without undue experimentation because the prior ranges of DFP-11207, microcrystalline cellulose and silica gel as noted above are inside or overlap the claimed ranges, in the absence of criticality evidence. MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
3. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to further define capsule of Fukushima with capsule shell material and capsule size of Catron in order to provide a proper capsule for an oral administration. 
This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments have been fully considered, but are not persuasive. 
Applicant argues that Nakamura remains silent about silica gel is effective to enhance stability of a humidity-sensitive compound (IV) and thus the ordinary artisan would not consider the amount of silica gel, and on the other hand, the claimed invention requires specific amount of drying agent such as silica to prevent humidity sensitivity of the claimed compound DFP-11207; and instant Tables 1, 7 & 8-12 show that the claimed formulation is highly stable due to the presence of drying agent and at the time the present application was filed, it was not known that DFP-11207 was sensitive to humidity.  
The Examiner responds that Fukushima discloses a formulation comprising DFP-11207 and excipients including microcrystalline cellulose, colloidal silica; and Nakamura/Almarsson teach silicagel and overlapping amount thereof. Although the applied art does not expressly disclose silica gel as a drying agent for moisture-sensitive environment, it is well known that putting silica gel bag in the drug bottle to remove undesired moisture and make the product stable from the humidity over time. Further as evidenced by Chen et al., “Effects of Highly hygroscopic excipients on the hydrolysis of Simvastatin in Tablet at high relative humidity,” Indian Journal of Pharmaceutical Sciences, 2012, 74:527-534 (IDS of 09/29/2022), it is well known that addition of hydroscopic additive stabilizes its hydrolysis of drug which is sensitive to humidity (see. e.g., abstract and left column on page 528). Thus, addition of hygroscopic and drying agents to the DFP-11207-containing formulation would be obvious in order to absorb moisture and enhance the stability of formulation over time. 
Further it would not be necessary for the ordinary artisan to recognize the moisture-sensitivity problem at the filing of the application. That is, the artisan does not have to recognize the mechanism of action. Please see MPEP 2112 II: “II.   INHERENT FEATURE NEED NOT BE RECOGNIZED AT THE TIME OF THE INVENTION: There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).” Also, please see MPEP 2112 I: “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). 
Furthermore, the claimed invention does not require “DFP-11207 is humid-sensitive compound”. In this regard, please see case law stating that [o]ne must not import limitations from the specification that are not part of the claim. Deere & Co. v. Bush Hog, LLC, 703 F.3d 1349, 1354 (Fed. Cir. 2012). Also, please see  MPEP 2173.05(q): “Although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.”
In light of the foregoing, applicant’s arguments are not persuasive. 

Suggestion
If the applicant limits the claimed cancer to specific type of cancer in base claims 1 and 8; incorporates claim 3 into each of base claims 1 and 8; and adds “wherein the DFP-11207 is sensitive to humidity” into each of base claims 1 and 8, the Examiner may consider allowing this case.   
 
Conclusion
All examined claims are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613